Judge GABRIEL
concurring in part and dissenting in part.
I fully agree with the majority's conclusions in Part II of its opinion that mother timely appealed from the district court's July 30, 2008 order and that the district court correctly determined that it lacked jurisdiction to address mother's petition for review of the magistrate's November 20, 2007 order. I disagree, however, with the majority's determination that the unique circumstances doctrine allows this court, in an appeal governed by C.AR. 4(a) to accept notices of appeal filed past the seventy-five-day period set forth in that rule. Accordingly, I do not believe that we have jurisdiction to hear that portion of mother's appeal concerning the magistrate's November 30, 2005 and November 20, 2007 orders or the district court's June 30, 2006 order. I therefore respectfully dissent from Parts III through V of the majority opinion.
Our supreme court and divisions of this court have permitted the filing of notices of appeal beyond arguably applicable jurisdictional deadlines in criminal cases governed by C.A.R. 4(b), see, e.g., People v. Baker, 104 P.3d 893, 895-98 (Colo.2005); Weason v. Colorado Court of Appeals, 731 P.2d 736, 737-38 (Colo.1987), and dependency and neglect cases governed by C.A.R. 34. See, e.g., People in Interest of A.J., 143 P.3d 1143, 1147 (Colo.App.2006); People in Interest of A.J.H., 134 P.3d 528, 531-33 (Colo.App.2006). These decisions, however, are consistent with the Colorado Appellate Rules. Thus, C.A.R. 2 provides:
In the interest of expediting decision, or for other good cause shown, the appellate court may, except as otherwise provided in C.AR. 26(b), suspend the requirements or provisions of any of these rules in a particular case on application of a party or on its own motion and may order proceedings in accordance with its direction.
(Emphasis added.)
C.A.R. 26(b), in turn, provides, in relevant part:
The appellate court for good cause shown may upon motion enlarge the time prescribed by these rules or by its order for doing any act, or may permit an act to be done after the expiration of such time; but the court may not enlarge the time for filing a notice of appeal beyond that pre-seribed in C.A.R. 4(a).
(Emphasis added.)
Accordingly, nothing in C.A.R. 26(b) prohibits an appellate court from relying on CAR. 2 to enlarge the time for filing a notice of appeal under C.A.R. 4(b), governing criminal appeals, or C.A.R. 8.4, governing appeals in dependency and neglect proceedings. Indeed, CAR. 8.4(b)(8) expressly permits an appellate court to extend the time for filing a notice of appeal pursuant to C.A.R. 2 and 26(b). In addition, the case law cited above sets forth the policy reasons for doing so in the specific contexts of criminal and dependency and neglect proceedings.
In contrast, C.A.R. 26(b) expressly prohibits enlarging the time for filing a notice of appeal beyond the seventy-five-day jurisdictional period set forth in C.A.R. 4(a). Moreover, C.A.R. 2, which allows suspension of *445the appellate rules in certain cireumstances, expressly does not permit suspension of the requirements of C.A.R. 26(b). And neither our supreme court nor any division of this court has held that the unique circumstances doctrine may extend the time in which to file a notice of appeal in a civil case governed by C.A.R. 4(a) beyond seventy-five days.
P.H. v. People in Interest of S.H., 814 P.2d 909, 910 (Colo.1991), on which mother and the majority rely, does not assist mother here because the notice of appeal in that case was filed within seventy-five days. Moreover, in P.H., the supreme court suggested, albeit implicitly, that the unique cireum-stances doctrine may not be used to extend the time for filing a notice of appeal beyond seventy-five days. Id. at 911 (noting, in a case applying the unique cireumstances doe-trine, that although the court of appeals may, in appropriate cireumstances, grant a thirty-day extension for filing a notice of appeal under C.A.R. 4(a), "[this thirty day extension may not be enlarged").
The most recent federal authorities construing the unique cireumstances doctrine are in accord. For example, in Bowles v. Russell, 551 U.S. 205, 214, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007), the Supreme Court expressly held that the unique cireumstances doctrine may not be applied to authorize an exception to a jurisdictional rule. Specifically, the Court stated, "Today we make clear that the timely filing of a notice of appeal in a civil case is a jurisdictional requirement. Because this Court has no authority to create equitable exceptions to jurisdictional requirements, use of the 'unique cireumstances' doe-trine is illegitimate." In so holding, the Court overruled Harris Truck Lines, Inc. v. Cherry Meat Packers, Inc., 371 U.S. 215, 83 S.Ct. 283, 9 L.Ed.2d 261 (1962), on which our supreme court relied in adopting the unique cireumstances exception, and Thompson v. INS, 375 U.S. 384, 84 S.Ct. 397, 11 L.Ed.2d 404 (1964) (per curiam), "to the extent they purport to authorize an exception to a jurisdictional rule." Bowles, 551 U.S. at 214, 127 S.Ct. 2360; accord Dill v. General American Life Ins. Co., 525 F.3d 612, 620 & n. 12 (8th Cir.2008); cf. 16A Charles Alan Wright, Arthur R. Miller, Edward H. Cooper & Catherine T. Struve, Federal Practice & Procedure § 3950.8, at 306 (4th ed. 2008) ("[AJssuming that the [unique cireumstances] doctrine survives to some extent, it is presently unclear whether the doctrine would be available at all to an appellant who filed its notice of appeal outside the latest time permitted by [Fed. R.App. P.] 4(a)(5)(C).") (footnote omitted).
I am sympathetic to mother's assertion that she failed to file a timely appeal because her counsel relied on the magistrate's advisement regarding review in the district court and on the district court's review of the magistrate's November 30, 2005 order, particularly given the majority's view that the appeal has merit,. Nonetheless, I feel constrained by the applicable case law and appellate rules to conclude that the unique cireumstances doctrine may not be used to extend the time for filing the notice of appeal in this civil proceeding beyond the seventy-five-day jurisdictional period.
Accordingly, I would hold that we lack jurisdiction to consider that portion of mother's appeal relating to the magistrate's orders of November 30, 2005 and November 20, 2007 and the district court's order of June 30, 2006.
I recognize, as does the majority, that mother's appeal implicates fundamental liberty interests, a consideration on which the supreme court relied in P.H., 814 P.2d at 912, and on which divisions of this court have relied in allowing untimely notices of appeal in dependency and neglect cases. A.J., 143 P.3d at 1145; A.J.H., 134 P.3d at 531. In each of those cases, however, the matter was either filed within the seventy-five-day jurisdictional period of C.A.R. 4(a) or was subject to C.A.R. 8.4. Here, in contrast, the kinship adoption proceedings at issue were subject to C.A.R. 4(a) and 26(b), and, as discussed above, I am aware of no authority allowing us to exercise jurisdiction in such a case beyond seventy-five days after entry of a final judgment. Moreover, although it may well be that kinship adoption proceedings should be governed by the same rules as dependency and neglect proceedings, given the overlap in the types of issues and fundamental rights involved in both types of cases, currently they are not. Accordingly, I am constrained
*446to apply C.A.R. 4(a) and 26(b) here, as well as supreme court decisions construing those rules, and those authorities lead me to the conclusion that I would reach in this case.
Even if I were to agree that the unique cireumstances doctrine could apply here, however, I do not believe that the doctrine would save mother's untimely notice of appeal. For this reason as well, I respectfully dissent from Parts III through V of the majority opinion.
In its traditional formulation, the unique cireumstances doctrine applies "only where a party has performed an act which, if properly done, would postpone the deadline for filing his appeal and has received specific assurance by a judicial officer that this act has been properly done." Osterneck v. Ernst & Whinney, 489 U.S. 169, 179, 109 S.Ct. 987, 103 L.Ed.2d 146 (1989). This formulation has been construed narrowly, and courts have applied the doctrine only where the district court has given a specific and express assurance that if the party took certain action, the appeal would be timely. See, e.g., In re Wiersma, 483 F.3d 933, 940 (9th Cir.2007) ("Under the doctrine of unique cireum-stances, a party's untimeliness in appealing an order may be excused if the party relied on the specific assurances of a court that the appeal would be timely."); In re Kloza, 222 Fed.Appx. 547, 550, 2007 WL 313513 (9th Cir.2007) ("Unique cireumstances will excuse an untimely notice of appeal only if the bank-ruptey court explicitly extended the deadline for appeal and if a judicial officer has specifically assured an appellant that the appeal would be timely."); Feldberg v. Quechee Lakes Corp., 463 F.3d 195, 198 (2d Cir.2006) (in order for the unique circumstances doe-trine to apply, "there must be a specific, direct, official judicial assurance, on which the appellant relied on [sic] to his detriment, which frustrated his filing of a timely appeal"); Moore v. South Carolina Labor Bd., 100 F.3d 162, 164 (D.C.Cir.1996) ("[To qualify for the unique cireumstances exception, the judicial action relied upon must include some affirmative assurance which, if proper, would have extended or postponed the deadline for filing the notice of appeal."); Schwartz v. Pridy, 94 F.3d 453, 456 (8th Cir.1996) (unique cireumstances doctrine applies "only when the party has relied on a judicial officer's 'specific assurance' that his notice of appeal has been timely filed"); Willis v. Newsome, 747 F.2d 605, 606 (11th Cir.1984) ("Courts will permit an appellant to maintain an otherwise untimely appeal in unique cireumstances in which the appellant reasonably and in good faith relied upon judicial action that indicated to the appellant that his assertion of his right to appeal would be timely, so long as the judicial action occurred prior to the expiration of the official time period such that the appellant could have given timely notice had he not been lulled into inactivity.").
Courts have found the requisite "specific assurance" lacking when the district court took action that was unauthorized by the rules, even if the appellant relied on such inappropriate action. See, e.g., Panhorst v. United States, 241 F.3d 367, 372-73 (4th Cir.2001) (district court's consideration of an untimely motion under Fed.R.Civ.P. 59 was not specific assurance that an act was properly done); Weitz v. Lovelace Health Sys., Inc, 214 F.3d 1175, 1180 (10th Cir.2000) ("[Elven a manifestly erroneous ruling by the district court did not constitute a specific assurance by the court that the request was properly made."). Moreover, in such cireum-stances, courts have deemed the appellant's reliance unreasonable, because counsel could have avoided the untimely filing by reviewing and complying with the applicable rules. See, e.g., Panhorst, 241 F.3d at 373; Weitz, 214 F.3d at 1180.
Here, I cannot conclude that either the magistrate or the district court provided specific and express assurances that if mother filed a petition for review, her appellate rights would be preserved. Indeed, mother points to no place in the record where either the magistrate or the district court addressed her appellate rights at all, nor have I located any such discussion. Rather, the magistrate erroneously advised mother that she had fifteen days to file a petition for review in the district court, and, with respect to the magistrate's November 30, 2005 order, the district court incorrectly reviewed that order. As noted above, however, the fact *447that the magistrate and the district court made erroneous statements or took actions that were unauthorized does not constitute the specific assurance required under the unique cireumstances doctrine, even if mother relied on those actions.
Similarly, for the reasons set forth above, in my view, mother's reliance on the magistrate's and the district court's errors was not reasonable. Specifically, mother could have avoided her untimely filing by reviewing and complying with the applicable procedural rules, which, I believe, make clear that in the case of magistrate proceedings conducted on consent, any appeal is to be filed directly in this court.
Accordingly, even if the unique cireum-stances doctrine could apply here, I would conclude that it would not save mother's untimely notice of appeal.
For these reasons, I respectfully concur in part and dissent in part from the majority opinion.